Citation Nr: 1750330	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1959 to October 1963, to include additional service in the United States Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.

In January 2015, the Board, in pertinent part, reopened and denied on the merits, the Veteran's claim of entitlement to service connection for a low back disorder, including as secondary to a left leg injury.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2016 Memorandum Decision, set aside and remanded the Board's decision for further action consistent with the Memorandum Decision. 

In December 2016, the Board remanded for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted in the December 2016 Board remand, the Veteran testified that while in the Reserves he was treated for a condition he believes led to his current back disorder.  Further, the Veteran filed his initial claim for compensation in May 1965, while in the Reserves.  Pursuant to the December 2016 Board remand, the Veteran's Reserve personnel records were associated with the record in January 2017.  However, the Veteran's Reserve treatment records have not been obtained and there is no indication that the records are unavailable.  Thus, the Veteran's Reserve treatment records should be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's Reserve service treatment and personnel records from October 1963 to October 1965.  If the records are not obtained, notify the Veteran, make a notation in the record, and afford him the opportunity to provide any such records in his possession.  38 C.F.R. § 3.159 (e). 

2.  If any new and relevant service treatment records or service personnel records are associated with the file, obtain an addendum opinion, to determine whether there is a relationship between the Veteran's current back disorder and his military service.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder had its onset within one year of his separation from service or is otherwise etiologically related to any active or reserve military service.  The examiner should specifically address the Veteran's service treatment records that show treatment for a low back sprain in July 1960, acute low back spasms in September 1960, and a superficial stab wound to the back in May 1962. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

